866 F.2d 111
George O. ALDRIDGE and Daisy M. Aldridge, Appellees,v.BALTIMORE AND OHIO RAILROAD COMPANY, a body corporate, Appellant,v.Keith D. BRELSFORD and Erie Insurance Exchange, Defendants.
No. 84-1185.
United States Court of Appeals,Fourth Circuit.
Jan. 26, 1989.

George F. Pappas (H. Russell Smouse, Melnicove, Kaufman, Weiner & Smouse, P.A., Baltimore, Md., C. Keith Meiser, Jacksonville, Fla., on brief), for appellant.
Richard R. Beauchemin (Norris W. Tingle, Geoffrey J.C. Boyd, Arnold, Beauchemin & Tingle, P.A., Baltimore, Md., on brief), for appellees.
Before RUSSELL, WIDENER, HALL, PHILLIPS, SPROUSE, ERVIN, CHAPMAN, WILKINSON and WILKINS, Circuit Judges, sitting en banc.
SPROUSE, Circuit Judge:
This court sitting en banc previously affirmed the judgment of the district court as to liability and damages.  Aldridge v. Baltimore & Ohio R.R., 814 F.2d 157 (4th Cir.1987) (en banc) (Phillips, J., concurring;  Hall and Ervin, JJ., concurring in part and dissenting in part;  Russell, Widener and Chapman, dissenting), cert. granted and judgment vacated sub nom. Chesapeake & Ohio R.R. v. Aldridge, --- U.S. ----, 108 S. Ct. 2812, 100 L. Ed. 2d 913 (1988).  The United States Supreme Court has now remanded the case to us for further consideration in light of its decision in Monessen Southwest Ry. v. Morgan, --- U.S. ----, 108 S. Ct. 1837, 100 L. Ed. 2d 349 (1988).  In our view, Monessen demonstrates that we erred in affirming the district court's judgment that Aldridge's damages need not have been adjusted to present value.  Once again, we find no reason to disturb the jury's findings and the district court's rulings on liability issues, but reverse that portion of the judgment relating to damages and remand it to the district court for a retrial on that issue in accordance with the views of the Supreme Court expressed in Monessen.
CHAPMAN, Circuit Judge, dissenting:
I dissent from the decision to remand for a retrial only on the issue of damages.  Although the Supreme Court did not discuss liability in Monessen Southwest Ry. v. Morgan, the issues of liability and damages are so intertwined in Aldridge that justice requires that both issues be remanded and that there be a new trial de novo.


1
I am authorized to state that Circuit Judge WIDENER joins in this dissent.